DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant’s election of Group I and Species II(a) in the reply filed on February 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first opening of the cell region" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 2 depends, sets forth “a first opening portion in at least one of the cell region and the termination region.” By setting up the location of a first opening portion in the alternative, the claims do not positively set forth the presence of a first opening of the cell region. As such, a reference to “the” first opening of the cell region lacks antecedent basis. This same rejection applies to the language “the first opening of the termination region” in lines 3-4.
Claim 4 recites the limitation “0.001 times higher and 0.5 times lower than concentration of the first impurity layer on the surface of the semiconductor substrate.” Examiner fails to understand this range. 0.001 times a value will be lower than said value. It is unclear as to what 0.001 times higher means. Under the broadest reasonable interpretation, the claim will be interpreted as meaning the concentration of the second impurity is between 0.001 and 0.5 times the concentration of the first impurity layer.
Claim 5 recites the limitation "the first opening portions of the termination region" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 5 depends, sets forth “a first opening portion in at least one of the cell region and the termination region.” By setting up the location of a first opening portion in the alternative, the claims do not positively set forth the presence of a first opening of the termination region. As such, a reference to “the” first opening of the termination region lacks antecedent basis.
Claim 5 further recites “a plurality of the guard ring layers.” However, claim 5 depends from claim 2 which previously sets forth a guard ring layer. It is unclear as to whether claim 5 is attempting to introduce a new guard ring layer or if the plurality of guard ring layers refer back to the same guard ring layer previously set forth. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub. No. 2011/0233714 A1) in view of Hiyoshi et al. (U.S. Pub. No. 2015/0295048 A1).
Regarding claim 1, Lu discloses a semiconductor device comprising:
a semiconductor substrate of a first conductivity type (FIG. 1: 1, see paragraph 0085), in which a cell region (FIG. 1: 31, see paragraph 0087), an interface region surrounding the cell region (FIG. 1: portion of 33 including 17b defined as the interface region), and a termination region surrounding the interface region are defined (FIG. 1: remaining portions of 33);
an insulation film being disposed on a surface of the semiconductor substrate (FIG. 1: 2, see paragraph 0089), wherein
the insulation film includes a first opening portion in at least one of the cell region and the termination region (FIG. 1: opening in 2 in the cell region), and a second opening portion in the interface region (FIG. 1: openings in 2 above 17b), the second opening portion having an opening ratio lower than an opening ratio of the first opening portion (FIG. 1: lower opening ratio above 17b than in 31), and
the semiconductor device further comprises:

a second impurity layer of the second conductivity type having impurity concentration being disposed on the surface of the semiconductor substrate below the second opening portion (FIG. 1: 17b, see paragraph 0089).
Lu is silent in regards to an impurity concentration lower than the impurity concentration of the first impurity layer.
Hiyoshi discloses a second impurity layer of the second conductivity type having an impurity concentration lower than an impurity concentration of the first impurity layer (FIG. 3: 23, see paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hiyoshi to the teachings of Lu so as to increase the breakdown voltage of the device (see paragraph 0073).
Regarding claim 2, Lu discloses the first impurity layer includes an anode layer being disposed below the first opening of the cell region (FIG. 1: 7a, see paragraph 0087), and a guard ring layer being disposed below the first opening portion of the termination region (FIG. 1: 17c/17d, see paragraph 0089).
Lu, as previously modified by Hiyoshi, discloses the second impurity includes a ballast resistance layer being disposed throughout portions below each of a plurality of the second opening portions (Hiyoshi, FIG. 3: 23, see paragraph 0086).
Regarding claim 3, Lu discloses a conductive film being disposed on the insulation film, and being connected to the first impurity layer through the first opening portion (FIG. 1: 11, see paragraph 0087); and
a semi-insulation film being connected to the conductive film, and being connected to the second impurity layer through the second opening portion (FIG. 1: 8, see paragraph 0146; Examiner notes that Applicant’s specification describes the “semi-insulation film” as being composed of “a compound of elements of the semiconductor substrate 51 and an insulator, or an organic semiconductor film;” as such under the broadest reasonable interpretation in view of the specification, a compound including a semiconductor and an insulator constitutes a “semi-insulation film;” Lu discloses layer 8 as including silicon – a semiconductor – and oxide – an insulator – as such, the film of Lu is a semi-insulation film).
Regarding claim 4, Lu, as previously modified by Hiyoshi, discloses the concentration of the second impurity layer on the surface of the semiconductor layer is lower than the concentration of the first impurity layer. The combination is silent in regards to the exact ratio, but Hiyoshi discloses this ratio is results-effective in the manner that it affects breakdown voltage. From these teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the ratio and arrive at the claim 4 limitation. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Pub. No. 2011/0233714 A1) in view of Hiyoshi et al. (U.S. Pub. No. 2015/0295048 A1) as applied to claim 2 above, and further in view of Chen et al. (U.S. Patent No. 9,041,051 B2).
Regarding claim 5, Lu discloses a plurality of the guard ring layers are disposed below a plurality of the first opening portions of the termination region (FIG. 1: 17c/17d, see paragraph 0087), and
the semiconductor device further comprises:
a third impurity layer of the first conductivity type having impurity concentration higher than impurity concentration of the semiconductor substrate, and being disposed on a back surface of the semiconductor substrate, at the interface region, the cell region, and a 
The combination is silent in regards to a fourth impurity layer of the second conductivity type being disposed on the back surface of the semiconductor substrate, at a position of the termination region except the corresponding portion.
Chen discloses a fourth impurity layer of the second conductivity type being disposed on the back surface of the semiconductor substrate, at a position of the termination region except the corresponding portion (FIG. 3: 19, see col. 4, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chen to the teachings of the combination so as to provide a collector layer (see col. 4, line 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819